Citation Nr: 0519705	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-37 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the claimed residuals 
of exposure to asbestos.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision.  

In July 2005, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on your part.  



REMAND

The veteran is seeking service connection for the residuals 
of exposure to asbestos.  He essentially contends that he 
developed asbestosis as a result of exposure to asbestos 
while serving in the U.S. Air Force.  

Specifically, he has reported that he served as a 
Nondestructive Inspector Technician in service, which 
involved inspecting fuel cells and various piping systems in 
barracks, school grounds, water towers and other locations on 
military bases.  

He asserts that these systems were covered with asbestos and 
that he was forced to remove these coverings in order to gain 
access to the areas that needed inspection.  

The veteran has also reported that he was stationed at a tire 
shop at Warner Robbins Air Force Base in Georgia, and that he 
was exposed to asbestos in brake linings.  

The record reflects that, following separation from service, 
the veteran was reportedly employed for a number of years at 
the Newport News Shipyard and the Norfolk Naval Shipyard.  

The Board notes that, in January 2004, the veteran underwent 
a medical examination through QTC services.  The examining 
physician concluded that the veteran was more likely than not 
exposed to asbestos, but that there was no evidence on x-
rays, pulmonary function testing or physical examination of 
clinical symptomatic asbestosis.  

However, during his July 2005 personal hearing, the veteran 
reported that he had recently been diagnosed with an 
asbestos-related lung condition by a pulmonologist located in 
northern Virginia.  He explained that he had been examined by 
that physician in relation to a lawsuit involving a claim of 
occupational exposure to asbestos.  

During his hearing, the veteran also testified that he was 
currently receiving medical treatment from Dr. L., a private 
physician.  

The Board finds that this case must be remanded so that the 
RO can obtain the veteran's treatment records from this 
physician, as well as the report of the examination conducted 
by a pulmonologist as part of an asbestos-related lawsuit.  

Furthermore, the Board notes that there are radiological 
reports of chest x-ray studies of record from 1989 and 1991, 
which contain findings of increased basilar markings.  

In light of this evidence, as well as the fact that the 
veteran was reportedly recently found to have an asbestos-
related disability by a pulmonary physician, the Board 
believes that an additional VA examination is warranted to 
clarify whether or not the veteran has a current disability 
related to asbestos exposure.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should also take appropriate 
steps to contact the veteran in order to 
ask him to provide a list of the names 
and addresses of any additional doctors 
and medical care facilities (hospitals, 
HMOs, etc.) which have treated him for 
the claimed asbestosis.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  In 
particular, he should be asked to provide 
release forms for his private physician, 
Dr. L., and for the pulmonary physician 
who recently examined him in relation to 
the asbestos-related lawsuit.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should schedule the veteran 
for a VA examination to determine whether 
the veteran has asbestosis or any other 
asbestos-related illness.  The claims 
folder must be provided to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  The 
examiner should be asked to indicate 
whether the appellant's symptomatology 
supports a diagnosis of asbestosis or any 
other asbestosis-related disability.  If 
asbestosis or other asbestos-related 
disability is found, it is requested that 
the examiner provide an opinion as to 
whether is it at least as likely as not 
that the demonstrated disability is due 
to asbestos exposure or other disease or 
injury in the veteran's military service.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated diagnostic tests and 
studies should be conducted, including 
chest x-rays and pulmonary function 
tests, and the reports of such tests 
should be incorporated into the 
examination and associated with the 
claims file.  The examiner should discuss 
any pertinent medical opinions that have 
been previously offered, expressing 
agreement or disagreement therewith and 
giving reasons for such agreement or 
disagreement.  

3.  The RO should adjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the RO should 
issue an supplemental statement of the 
case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




